Citation Nr: 1617158	
Decision Date: 04/29/16    Archive Date: 05/04/16

DOCKET NO.  14-40 009	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for colon cancer, to include as a result or ionizing and/or non-ionizing radiation exposure.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from April 1946 to September 1947 and from September 1950 to September 1954.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2013 rating decision on behalf of the Atlanta, Georgia, Regional Office (RO) of the Department of Veterans Affairs (VA).  In March 2016, the Veteran testified at a video conference hearing before the undersigned Veterans Law Judge.  A copy of the transcript of that hearing is of record.  

The issue of entitlement to service connection for knots and sores has been raised by the record in an October 2015 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that he had colon cancer that developed as a result of radiation exposure during active service.  He testified that he served in Japan near the Itami Air Base from October 1946 to September 1947 and asserted, in essence, that he may have been exposed to ionizing radiation from the bombings in Hiroshima and Nagasaki, Japan, or to ionizing or non-ionizing radiation in his duties at a radar facility on Mount Roksan.  He denied having traveled to Hiroshima or Nagasaki but believes he was still exposed to the fallout radiation.  Further, while correspondence dated in June 2013 the Defense Threat Reduction Agency reported that military historical records did not document the Veteran's presence with the American occupation forces in Hiroshima or Nagasaki as defined by VA, the Veteran's claim as to having been exposed to radiation in his duties at a radar facility were first raised at his March 2016 hearing and have not been addressed by the AOJ.  

The Board notes that colon cancer is a radiogenic disease under 38 C.F.R. § 3.311(b).  Private treatment records dated in February 2004 show the Veteran was treated for adenoma of the cecum.  As such, the development and adjudication guidance provided in VA's Adjudication Procedure Manual (M21-1) and 38 C.F.R. § 3.311(a) are applicable.  The Board also notes that when a claimed disability is not included as a presumptive disease, direct service connection may nevertheless be established by evidence demonstrating that the disability was in fact incurred during service.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Request that the Veteran provide additional information in support of his claim as to having been exposed to radiation during service in Japan, including any occupational exposure in his duties at a radar facility.

2.  Upon receipt of any additional, sufficient identifying information from the Veteran, request verification of occupational radiation exposure from all indicated service department sources.

3.  If credible evidence of radiation exposure is received, obtain a radiation dose estimate in accordance with VA's Adjudication Procedure Manual (M21-1) and 38 C.F.R. § 3.311.  Any indicated opinions from VA's Undersecretary for Health or the Undersecretary's designee in accordance with 38 C.F.R. § 3.311 should be obtained.

4.  Thereafter, the AOJ should address the issue on appeal.  If the benefit sought is not granted to the Veteran's satisfaction, the Veteran should be furnished a Supplemental Statement of the Case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

